Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has amended the claims to overcome all objections and rejections. Applicant has corrected the drawings.
Applicant argues that amended claims 1-5 should no longer be interpreted under 35 U.S.C. 112(f) because the word “unit” has been substituted with “device comprising a first computer readable code in a first non-transitory computer-readable recording medium”. Examiner agrees with Applicant’s argument that the amendment now contains sufficient structure so that a 112(f) interpretation is inappropriate. The interpretations of the claims under 35 U.S.C. 112(f) is withdrawn.

Specification
Examiner notes that applicant has used the equation                     
                        
                            
                                Q
                            
                            
                                t
                                o
                                t
                                a
                                l
                            
                        
                        =
                        
                            
                                Q
                            
                            
                                i
                                r
                                r
                                e
                                v
                                e
                                r
                                s
                                i
                                b
                                l
                                e
                            
                        
                        +
                        
                            
                                Q
                            
                            
                                r
                                e
                                v
                                e
                                r
                                s
                                i
                                b
                                l
                                e
                            
                        
                        +
                        
                            
                                T
                            
                            
                                t
                                b
                            
                        
                        =
                        I
                        
                            
                                
                                    
                                        E
                                    
                                    
                                        O
                                        C
                                    
                                
                                -
                                
                                    
                                        E
                                    
                                    
                                        t
                                    
                                
                            
                        
                        -
                        I
                        T
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ∂
                                                    
                                                    
                                                        E
                                                        o
                                                        c
                                                    
                                                
                                            
                                            
                                                ∂
                                                t
                                            
                                        
                                    
                                
                            
                            
                                S
                                O
                                C
                            
                        
                        +
                        
                            
                                I
                            
                            
                                2
                            
                        
                        (
                        
                            
                                R
                            
                            
                                A
                            
                        
                        
                            
                                T
                            
                        
                        +
                        
                            
                                R
                            
                            
                                B
                            
                        
                        
                            
                                T
                            
                        
                        )
                    
                
without defining any of the variables of  “            
                I
                
                    
                        
                            
                                E
                            
                            
                                O
                                C
                            
                        
                        -
                        
                            
                                E
                            
                            
                                t
                            
                        
                    
                
                -
                I
                T
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                ∂
                                            
                                            
                                                E
                                                o
                                                c
                                            
                                        
                                    
                                    
                                        ∂
                                        t
                                    
                                
                            
                        
                    
                    
                        S
                        O
                        C
                    
                
                +
                
                    
                        I
                    
                    
                        2
                    
                
                (
                
                    
                        R
                    
                    
                        A
                    
                
                
                    
                        T
                    
                
                +
                
                    
                        R
                    
                    
                        B
                    
                
                
                    
                        T
                    
                
                )
                "
            
        . However, examiner notes that a person of ordinary skill in the art would understand that I is current, T is temperature, RA and RB are the resistances of terminal A and B respectively, EOC is an open circuit voltage and Et is a voltage at time t. Therefore applicant has possession of the invention as claimed.

Allowable Subject Matter
Claim 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Ikeda et al., EP 2713433 (hereinafter Ikeda), Miftahullatif et al., US 2020/0341064 (hereinafter Miftahullatif), Omariba et al., “Review of Battery Cell Balancing Methodologies for Optimizing Battery Pack Performance in Electric Vehicles” IEEE Access, vol. 7, (2019), Esmaeili et al., “Modeling the heat of mixing of LiMn2O4 pouch type battery”, The 4th Iranian Conference on Renewable Energy and Distributed Generation, March 2-3, 2016, Iran, Mashhad (hereinafter Esmaeili), teaches the following:
Ikeda teaches a battery state measurement device comprising a first computer readable code in a first non-transitory computer-readable recording medium (e.g. see abstract) measuring (e.g. Fig. 1 item 6-4 Measuring device) a voltage (e.g. see Fig. 5 step S11 “Measure Voltage, current, and surface temperature”), a State of Charge (SOC) (e.g. see Fig. 5 step S15 “Calculate SOC”), and while charging and discharging the battery with changing charge current (e.g. paragraph [0039] internal temperature change is calculated when the current flows, i.e. charging and discharging) and discharge current (see abstract); calculating joule heating using the relationship E=R*I2. Although Ikeda does not explicitly teach a Depth of Discharge (DOD) of a battery, examiner takes official notices that it is well known that DOD=100%-SOC and would be trivial to calculate in light of the SOC measurement.
Miftahullatif teaches a battery state measurement device comprising a second computer readable code in a first non-transitory computer-readable recording medium measuring (e.g. Fig. 1 item 100 Battery Estimation System) a remaining lifetime prediction unit predicting a remaining lifetime of the battery (e.g. see Fig. 8), and a calculated number of cycles (e.g. see Fig. 2 item 204).
Esmaeili teaches the equation for calculating reversable heat generated by entropy change is                         
                            
                                
                                    Q
                                
                                
                                    r
                                    e
                                    v
                                
                            
                            =
                            -
                            I
                            T
                            
                                
                                    
                                        
                                            ∂
                                            
                                                
                                                    U
                                                
                                                
                                                    O
                                                    C
                                                    V
                                                
                                            
                                        
                                        
                                            ∂
                                            T
                                        
                                    
                                
                            
                        
                     which the second term of equation 1, where U=E; total irreversible heat                         
                             
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                    r
                                
                            
                            =
                            -
                            I
                            V
                            -
                            
                                
                                    d
                                    E
                                
                                
                                    d
                                    t
                                
                            
                        
                     which when the dE/dt term = -IV which is equivalent to the first term of equation 1, where V=EOC - Et.
Omariba teaches the first two terms of equation 1, Qirr + Qrev, on page 129337, left column. Examiner takes official notice that the heat generated by the terminal resistance term is simply the well-known expression of power for terminals A and B, which is the third term in equation 1. Therefore Esmaeili and Miftahullatif both teach an irreversible energy amount deriving unit deriving an irreversible energy amount (Qir) that is generated when the battery is charged/discharged from the voltage and the SOC using enthalpy and entropy theory, wherein the total energy amount of the battery is defined as the sum of irreversible joule heat, reversible joule heat, and heat by terminal resistance by the following equation:
                        
                            
                                
                                    Q
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                    r
                                    e
                                    v
                                    e
                                    r
                                    s
                                    i
                                    b
                                    l
                                    e
                                
                            
                            +
                            
                                
                                    Q
                                
                                
                                    r
                                    e
                                    v
                                    e
                                    r
                                    s
                                    i
                                    b
                                    l
                                    e
                                
                            
                            +
                            
                                
                                    T
                                
                                
                                    t
                                    b
                                
                            
                            =
                            I
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            O
                                            C
                                        
                                    
                                    -
                                    
                                        
                                            E
                                        
                                        
                                            t
                                        
                                    
                                
                            
                            -
                            I
                            T
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            ∂
                                                        
                                                        
                                                            E
                                                            o
                                                            c
                                                        
                                                    
                                                
                                                
                                                    ∂
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    S
                                    O
                                    C
                                
                            
                            +
                            
                                
                                    I
                                
                                
                                    2
                                
                            
                            (
                            
                                
                                    R
                                
                                
                                    A
                                
                            
                            
                                
                                    T
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    B
                                
                            
                            
                                
                                    T
                                
                            
                            )
                        
                    where, I is current, T is temperature, RA and RB are the resistances of terminal A and B, respectively, Eoc is an open circuit voltage and Et is a voltage at time t.
However, the prior art alone or in combination fails to teach a remaining lifetime prediction device comprising a second computer readable code in a third non-transitory computer-readable recording medium predicting a remaining lifetime of the battery from the derived irreversible energy amount (Qir), wherein the irreversible energy amount (Qr) is derived from the following equation
                
                    
                        
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    0
                                
                            
                        
                    
                    =
                    
                        ∫
                        
                            
                                
                                    α
                                    
                                        
                                            E
                                        
                                        
                                            C
                                        
                                    
                                    -
                                    
                                        
                                            E
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            d
                            S
                            O
                            C
                        
                    
                
            
where Qo is the maximum capacity of the battery, a is an Arrhenius rate constant, and Ec and ED are cell voltages at charge and discharge, respectively, wherein the remaining lifetime of the battery is predicted from the following equation 
                
                    
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            _
                                            k
                                        
                                    
                                
                            
                        
                        /
                        
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                    _
                                    k
                                
                            
                            ,
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            _
                                            k
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            
                                
                                    N
                                
                                
                                    a
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    p
                                
                            
                        
                    
                
            
wherein Qir_m is a maximum value of the irreversible energy amount at each cycle, m is the maximum cycle period, Na and Np are the actual number of times of cycles and the predicted number of times of cycles, respectively, and Qirx is the current irreversible energy amount at a k-th cycle in combination with the rest of the claim limitations in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-5 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Kim et al., “Novel Practical Life Cycle Prediction Method by Entropy Estimation of Li-Ion Battery”, Electronics, 10 487, (2021). – entire article; teaches                 
                    
                        
                            Q
                        
                        
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            i
                            r
                            r
                            e
                            v
                            e
                            r
                            s
                            i
                            b
                            l
                            e
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            r
                            e
                            v
                            e
                            r
                            s
                            i
                            b
                            l
                            e
                        
                    
                    +
                    
                        
                            T
                        
                        
                            t
                            b
                        
                    
                    =
                    I
                    
                        
                            
                                
                                    E
                                
                                
                                    O
                                    C
                                
                            
                            -
                            
                                
                                    E
                                
                                
                                    t
                                
                            
                        
                    
                    -
                    I
                    T
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    E
                                                    o
                                                    c
                                                
                                            
                                        
                                        
                                            ∂
                                            t
                                        
                                    
                                
                            
                        
                        
                            S
                            O
                            C
                        
                    
                    +
                    
                        
                            I
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    R
                                
                                
                                    A
                                
                            
                            
                                
                                    T
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    B
                                
                            
                            
                                
                                    T
                                
                            
                        
                    
                
            , see equation 9 page 3;                 
                    
                        
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    0
                                
                            
                        
                    
                    =
                    
                        ∫
                        
                            
                                
                                    α
                                    
                                        
                                            E
                                        
                                        
                                            C
                                        
                                    
                                    -
                                    
                                        
                                            E
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            d
                            S
                            O
                            C
                        
                    
                
            , see equation 16 page 4;                 
                    
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            _
                                            k
                                        
                                    
                                
                            
                        
                        /
                        
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                    _
                                    k
                                
                            
                            ,
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            _
                                            k
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            
                                
                                    N
                                
                                
                                    a
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    p
                                
                            
                        
                    
                
            , see equation 18 Page 4; using DOD, see page 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862